Citation Nr: 1442819	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-33 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for kidney disease, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for retinopathy, to include as secondary to type II diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.  During the hearing, the Veteran submitted additional evidence, accompanied by a waiver of initial RO review.

The issues have been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  Type II diabetes mellitus was diagnosed many years after service; there is no evidence, and the Veteran does not contend, that this disease had its onset during or soon after service.

2.  The Veteran may not be presumed to have been exposed to Agent Orange during service, as he did not serve in the Republic of Vietnam, and the naval ship on which he served did not navigate the inland waters of Vietnam.

3.  There is no evidence of actual, as opposed to presumed, exposure to Agent Orange.

4.  The Veteran is not currently diagnosed with retinopathy or peripheral neuropathy of the upper and lower extremities.

5.  Kidney disease, hypertension, and erectile dysfunction did not manifest during, or for many years after, service; and these disabilities are not attributable to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).  

2.  The criteria for service connection for peripheral neuropathy of the upper extremities, to include as due to type II diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

3.  The criteria for service connection for peripheral neuropathy of the lower extremities, to include as due to type II diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

4.  The criteria for service connection for kidney disease, to include as due to type II diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

5.  The criteria for service connection for hypertension, to include as due to type II diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

6.  The criteria for service connection for retinopathy, to include as due to type II diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

7.  The criteria for service connection for erectile dysfunction, to include as due to type II diabetes mellitus, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of August 2010 satisfied the duty to notify provisions.  This letter notified the Veteran of the criteria for establish service connection as directly related to service, secondary to a service-connected disability, or as due to in-service herbicide exposure.  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, as reflected in the November 2012 statement of the case.  

The Veteran's service personnel records, service treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he receives medical care from VA facilities or that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran was not afforded VA examinations or related medical opinions with regard to his claimed disabilities, as VA's duty to obtain such examinations or medical opinions has not been triggered.  The Veteran does not contend, and the evidence does not suggest, that these disabilities are directly related to service, and as service connection is denied for diabetes mellitus, a medical examination to ascertain any related complications, to include the Veteran's claimed disabilities, is not warranted.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Establishing direct service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

Service connection may also be granted for certain chronic diseases, including hypertension, if the disability manifests to a compensable degree within one year of discharge from active service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Diabetes Mellitus, Type II

The Veteran does not contend, and the evidence does not suggest, that diabetes mellitus manifested during or soon after service.  The Veteran's service treatment records do not document any related treatment or findings.  On separation from service, the Veteran's endocrine system assessed as normal, and no sugar or albumin were detected during a contemporaneous urinalysis.  

The Veteran first's documented treatment for diabetes mellitus was in July 1994, at which time the Veteran reported the onset of diabetes mellitus two years prior to the time of treatment (in approximately1992).  Thus, service connection for type II diabetes mellitus on a direct basis is not warranted.

With regard to the Veteran's claimed theory of entitlement, that his diabetes mellitus is attributable to in-service herbicide exposure, the Veteran contends that during his Vietnam Era service aboard the U.S.S. New Jersey, he was exposed to herbicides when his ship engaged in missions very close to the Vietnam shoreline, and that he developed his currently-diagnosed type II diabetes mellitus as the result of this exposure.    

Service connection for certain disabilities, including type II diabetes mellitus, may be granted based on evidence of exposure to certain herbicide agents during service, even though there is no record of such disease during service, if the disease manifests to a compensable degree any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Presumptive service connection based on herbicide exposure during the Vietnam Era requires "a service member's presence at some point on the landmass or in the inland waters of Vietnam."  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (emphasis added).  

A veteran claiming exposure to herbicides while his Naval ship traveled near the Vietnamese coast is not entitled to the benefit of the presumptions set forth in 38 U.S.C.A. § 1116.   Id.

The rationale for the inland waters requirement is that it has been well established that herbicides were commonly deployed in foliated land areas but were seldom released, if at all, over the open waters off the coast of Vietnam.  The legislative and regulatory history indicates that the purpose of the presumption of exposure was to provide a remedy for persons who may have been exposed to herbicides because they were stationed in areas where herbicides were used, but whose exposure could not actually be documented due to inadequate records concerning the movement of ground troops.  See id. at 1182-83.

Because it is known that herbicides were used extensively on the ground in the Republic of Vietnam, and because there are inadequate records of ground-based troop movements, VA concluded that it was reasonable to presume that any veteran who served within the land borders of Vietnam was potentially exposed to herbicides, unless affirmative evidence establishes otherwise.  However, VA has reasoned that there is no similar reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure.  See id.

The Veteran served aboard U.S.S. New Jersey for the entirety of his active service and, by the Veteran's own report during his Board hearing, this vessel did not enter the inland waters of Vietnam, as its size precluded such.  Service records and deck logs reveal that the U.S.S. New Jersey was operating off of the coast of the Republic of Vietnam for various durations during the months of September 1968 through April 1969.

The deck logs submitted by the Veteran reflect that, in January 1969, the vessel's proximity to the landmass of Vietnam was recorded as three and four miles offshore.  

As the U.S.S. New Jersey did not enter the inland waters of Vietnam, the Veteran's service aboard this vessel does not trigger a presumption that he was exposed to herbicides.  

Although presumptive exposure to Agent Orange is not established, the Veteran may nevertheless submit evidence affirmatively demonstrating his exposure to Agent Orange during service.  

The Veteran testified that, while aboard the U.S.S. New Jersey, he and his shipmates, who were above deck, were immersed in a gray, fog-like cloud when the cloud rolled off of the landmass of Vietnam and over his ship.  The Veteran testified that the nature of this vapor was unknown, but posits that it could have contained Agent Orange.  While the Board does not doubt the Veteran's report of this gaseous exposure, the Veteran himself does not affirmatively assert that he was exposed to Agent Orange, and he lacks the requisite clinical expertise to identify Agent Orange, as identification of herbicides, to include types of herbicides, is a complex matter requiring related expertise.  

The preponderance of the evidence is against the claim for type II diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.

Disabilities Claimed as Secondary to Diabetes Mellitus, Type II

With regard to the Veteran's service connection claims for peripheral neuropathies of the upper and lower extremities, retinopathy, the medical evidence of record fails to reflect clinical diagnoses of these claimed disabilities.  Further, as these are complex medical conditions, the Veteran, as a lay person, does not possess the requisite clinical expertise to identify the presence of these diseases.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Absent competent evidence establishing that the Veteran currently has these disabilities, service connection may not be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The record reflects clinical diagnoses of kidney disease and hypertension.  The Veteran is competent to report the presence of erectile dysfunction, as this disability is capable of lay observation.    However, the Veteran does not contend, and the record does not suggest, that any of these current disabilities are related to service.  

The Veteran's service treatment records do not document any treatment for a kidney impairment, elevated blood pressure, or sexual dysfunction during service and, on separation from service, the Veteran's genitourinary system was assessed as normal, and his blood pressure reading of 124mm/82mm was not elevated for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7102 (defining hypertension as manifested by systolic blood pressure of predominantly 160mm or greater or a diastolic blood pressure of 90mm or greater).  

Rather, the disabilities manifested many years after service.  

Hypertension was first diagnosed in July 2002 and, as this is not within one year of discharge, presumptive service connection is not warranted.

Renal insufficiency was first noted in September 2009, chronic kidney disease was first noted in February 2010, and the Veteran first reported experiencing erectile dysfunction when filing the instant claim for benefits.  

As service connection for diabetes mellitus is denied, service connection on a secondary basis is not warranted for any disabilities caused or aggravated by diabetes mellitus.   

The preponderance of the evidence is against the claims of service connection for retinopathy, hypertension, erectile dysfunction, kidney disease, and peripheral neuropathy of the upper and lower extremities; there is no doubt to be resolved; and service connection for these disabilities is not warranted.


ORDER

Service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy of the upper extremities, to include as secondary to type II diabetes mellitus, is denied.

Service connection for peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus, is denied.

Service connection for kidney disease, to include as secondary to type II diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary to type II diabetes mellitus, is denied.

Service connection for retinopathy, to include as secondary to type II diabetes mellitus, is denied.

Service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


